DETAILED ACTION
This office action is responsive to communication filed on May 26, 2022.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
Response to Arguments
Applicant's arguments filed May 3, 2022, with respect to claim 14, have been fully considered but they are not persuasive.  
Applicant asserts that claim 14 has been amended to incorporate similar subject matter as claim 10, and accordingly Madurawe does not teach the subject matter of claim 14 for the reasons provided with respect to claim 10.
The Examiner respectfully disagrees.  Amended claim 14 recites a first source voltage and a second source voltage.  However, claim 14 does not recite at least a boosting capacitor connected directly to the floating diffusion and a control node where a boosting control signal is input, wherein the control node is different from a first power node, as is required by claim 10.  As such, the rejection of claim 14 is maintained and a discussion of how the previously applied prior art reads on the currently amended claim limitations is provided in the body of the rejection.
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe (US 2016/0307949) in view of Inada (US 2021/0176458) and Matsuura (US 8,189,082).
The Examiner’s response to Applicant’s arguments, as outlined on page 3 of the Office Action filed March 4, 2022, is hereby incorporated into the rejection of claims 14-19 by reference.

	Consider claim 14, Madurawe teaches:
	An image sensor (figure 3A), comprising: 
	a first semiconductor chip (“pixel array substrate” paragraph 0032) including a photodiode (302) connected to a first power node (e.g. VBB in figure 3A) configured to supply a first source voltage (VBB) to the photodiode (302, see figure 3A) and a floating diffusion (318, see figure 3A, paragraph 0030), and configured to generate a charge in response to light (see paragraph 0032), a reset transistor (314) connected between the floating diffusion (318) and a second power node (VAA, see figure 3A, paragraph 0030) configured to supply a second source voltage (VAA), a transfer transistor (transfer gate, 310) configured to transfer the charge generated by the photodiode (302) to the floating diffusion (318, see paragraph 0032), and an output node (e.g. the output node connecting the row-select transistor (322) to the column output line (324), as shown in figure 3A) configured to output a voltage signal corresponding to a charge accumulated in the floating diffusion (see paragraph 0032); and 
	a second substrate area connected to the output node (“The column readout circuitry resides in a location on the image sensor chip where the substrate is isolated from the pixel array substrate.” Paragraph 0032),
	wherein the second source voltage (VAA) is higher than the first source voltage (VBB, i.e. is a positive voltage compared to a negative voltage, as shown in figure 3B and detailed in paragraphs 0034-0036).
	However, Madurawe does not explicitly teach that the second substrate area is a second chip connected through a metal pad, and including a first current circuit configured to output a first bias current.
	Inada similarly teaches an image sensor (figure 4) having a pixel array (11) comprises of pixels (2, figure 2), wherein each pixel (see figure 2) includes an output node connected to a column output line (32, see figure 2, paragraphs 0073 and 0083).
	However, Inada additionally teaches that a second substrate area is a second chip (second semiconductor substrate, 42, figure 4, paragraph 0083) connected through a metal pad (e.g. through “Cu-Cu hybrid bonding”, paragraph 0083), and including a first current circuit (constant current source part, 13, figure 4) configured to output a first bias current (See the current source (“I”) in figure 2, and paragraphs 0061, 0073 and 0083.). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second substrate area taught by Madurawe be a second chip connected through a metal pad, and including a first current circuit configured to output a first bias current as taught by Inada for the benefit of reducing an entire chip area while enabling an advanced manufacturing process to be applied (Inada, paragraph 0084).
	However, the combination of Madurawe and Inada does not explicitly teach that the second semiconductor chip further comprises a second current circuit configured to output a second bias current.
	Matsuura similarly teaches a pixel circuit (figure 11) comprising a first current circuit (e.g. transistor 22), and further teaches that the pixel circuit comprises a second current circuit (e.g. transistor 24) configured to output a second bias current (column 8, line 55 through column 9, line 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second semiconductor chip taught by the combination of Madurawe and Inada comprise a second current circuit as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).
	Claim 14 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the reset transistor is switched from a turned-on state to a turned-off state, during a first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node, and the transfer transistor is switched from a turned-on state to a turned-off state, during a second time different from the first time at which the first bias current of the first current circuit and the second bias current of the second current circuit are simultaneously provided to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Consider claim 15, and as applied to claim 14 above, Madurawe further teaches that the first semiconductor chip further comprises a boosting capacitor (312) connected to the floating diffusion (318, see figure 3A), and configured to adjust a capacity of the floating diffusion in response to a boosting control signal (See the capacity of 318b and 318c in figure 3B compared to 220b and 220c in figure 2B, paragraphs 0030, 0031 and 0034.).

	Consider claim 16, and as applied to claim 15 above, Madurawe further teaches that the boosting control signal decreases from a high level (i.e. negative voltage level) to a low level (i.e. ground) after the transfer transistor is turned off (e.g. at step 410 of figure 4, paragraph 0036).  However, this recitation corresponds to method steps of operating the claimed apparatus, and thus does not further limit the structure of the apparatus of claim 15.  See MPEP 2114(II).

	Consider claim 17, and as applied to claim 16 above, Madurawe further teaches that the boosting control signal increases from a low level (i.e. ground) to a high level (i.e. negative voltage level) before the transfer transistor is turned on (e.g. at step 406 of figure 4, paragraph 0036).  However, this recitation corresponds to method steps of operating the claimed apparatus, and thus does not further limit the structure of the apparatus of claim 15.  See MPEP 2114(II).

	Consider claim 18, and as applied to claim 16 above, Madurawe further teaches that the boosting control signal increases from a low level (i.e. ground) to a high level (i.e. negative voltage level) after the transfer transistor is turned on (e.g. by not optionally performing of the adjusting of the control signal (VBB) to ground in step 410 of figure 4).  However, this recitation corresponds to method steps of operating the claimed apparatus, and thus does not further limit the structure of the apparatus of claim 15.  See MPEP 2114(II).

	Consider claim 19, and as applied to claim 14 above, Madurawe further teaches that the first semiconductor chip further comprises: a source follower transistor (320, figure 3A) configured to generate the voltage signal corresponding to the charge accumulated in the floating diffusion (318, paragraph 0032); and 
	a selection transistor (322, figure 3A) configured to transfer the voltage signal to the output node in response to a selection control signal (RS, paragraph 0032).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0036969) in view of Matsuura (US 8,189,082) and Beck et al. (US 2015/0281684).

	Consider claim 1, Ahn et al. teaches:
	An image sensor (see figure 1), comprising: 
	a photodiode (PD, paragraphs 0030 and 0031) connected to a first power node configured to supply a first source voltage (i.e. connected to ground, see figure 1), and configured to generate a charge in response to light (see paragraphs 0031 and 0032); 
	a transfer transistor (transmission transistor, M1) connecting the photodiode (PD) and a floating diffusion (floating diffusion area, FDA) in response to a transmission control signal (TX, see figure 1, paragraph 0032); 
	a reset transistor (reset transistor, M2) connected between the floating diffusion (FDA) and a second power node (DRN, see figure 1) configured to supply a second source voltage (drain voltage, DRN, paragraph 0032); 
	a boosting capacitor (boosting capacitor, C2) connected directly to the floating diffusion (FDA, see figure 1) and a control node (FD_B, see figure 1) where a boosting control signal is input (see paragraph 0034), and configured to adjust a capacity of the floating diffusion (FDA) in response to the boosting control signal (see paragraphs 0034 and 0035); and 
	an output node (OUT, figure 1) to which a voltage signal corresponding to a charge accumulated in the floating diffusion (FDA) is output (“outputs the electrical signal”, paragraph 0032), 
	wherein the control node (FD_B) is different from the first power node (i.e. ground, see figure 1), 
	However, Ahn et al. does not explicitly teach a bias circuit having a first current circuit and a second current circuit configured to supply different bias currents to the output node. 
	Matsuura similarly teaches a pixel circuit (figure 11) comprising an output node (VSIG, see column 9, lines 17-20). 
	However, Matsuura additionally teaches that the image sensor comprises a first current circuit (e.g. transistor 22) and a second current circuit (e.g. transistor 24) configured to output a second bias current to the output node (see column 8, line 55 through column 9, line 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by Ahn et al. comprise a first current circuit and a second current circuit as taught by Matsuura for the benefit of enabling an increase in an output voltage range and thus dynamic range (Matsuura, column 8, lines 22-26).
	However, the combination of Ahn et al. and Matsuura does not explicitly teach that the second source voltage is higher than the first source voltage (i.e. that the second source voltage is higher than ground).
	Beck et al. similarly teaches an image sensor (figure 3) having a photodiode (300) connected to a first source voltage (i.e. ground, see figure 3, paragraph 0035) and a reset transistor (404) connected to a second source voltage (e.g. VAA, see figure 3, paragraphs 0035 and 0036).
	However, Beck et al. additionally teaches that the second source voltage is higher than the first source voltage (The second source voltage (VAA) is a “positive power supply voltage” (paragraphs 0033 and 0041) and is thus higher than a ground voltage.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second source voltage taught by the combination of Ahn et al. and Matsuura be higher than the first source voltage as taught by Beck et al. as this only involves combining prior art elements according to known methods to yield predictable results such as providing a power source for normal pixel operation (Beck et al., paragraph 0033).
	Claim 1 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal decreases from a high level to a low level after the transfer transistor is turned off, and the reset transistor is switched from a turned on state to a turned off state during a first time at which a first bias current of the first current circuit and a second bias current of the second current circuit are simultaneously provided to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).
	
	Claim 2 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the transfer transistor is switched from a turned on state to a turned off state, during a second time at which the second bias current of the second current circuit is provided to the output node, and the second time is different from the first time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 2 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 2 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 3 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal decreases from a high level to a low level during the second time at which the second bias current of the second current circuit is provided to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 3 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 3 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 4 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level before the transfer transistor is turned on” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 4 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 4 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 5 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level after the transfer transistor is turned on” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 5 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 5 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Consider claim 6, and as applied to claim 1 above, Ahn et al. further teaches a selection transistor (M4) connected between the output node (OUT, figure 3) and the floating diffusion (FDA, see figure 3), and configured to output the voltage signal corresponding to the charge accumulated in the floating diffusion (FDA) to the output node (see figure 3, paragraph 0040).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a selection transistor as taught by Ahn et al. in the image sensor structure taught by the combination of Ahn et al., Matsuura and Beck et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling selective readout of the image sensor.
	The recitation that “the first bias current of the first current circuit is provided while the selection transistor is maintained in a turned off state” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the applied prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Claim 7 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level after the reset transistor is turned off” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 7 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 7 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

	Claim 8 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the reset transistor is turned on after the boosting control signal decreases from a high level to a low level” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 8 not further limiting the apparatus of parent claim 1, the combination of Ahn et al., Matsuura and Beck et al. teaches the apparatus of claim 8 for the reasons provided with respect to claim 1.  See MPEP 2114(II).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al., Matsuura and Beck et al., as applied to claim 1, and further in view of Inada (US 2021/0176458).

	Consider claim 9, and as applied to claim 1 above, Ahn et al. teaches that the pixel circuit comprises the photodiode (PD), the floating diffusion (FDA), the transfer transistor (M1), the reset transistor (M2) and the boosting capacitor (C2, see figure 1).
	However, the combination of Ahn et al., Matsuura and Beck et al. does not explicitly teach that the image sensor comprises a first semiconductor chip including an output node, and a second semiconductor chip connected to the output node through a metal pad.
	Inada similarly teaches an image sensor (figure 4) comprising a pixel array part (11) and a bias circuit (constant current source part, 13).  See paragraphs 0061, 0067, 0073 and 0083.
	However, the combination of Ahn et al., Matsuura and Beck et al. additionally teaches that the image sensor comprises a first semiconductor chip (first semiconductor substrate, 41) including an output node (i.e. due to it including the pixel array part, paragraph 0083, figure 4), and a second semiconductor chip (second semiconductor substrate, 42) connected to the output node through a metal pad (e.g. via “Cu-Cu hybrid bonding”, paragraph 0083), wherein the first semiconductor chip comprises the pixel circuit (pixel array part, 11, see figure 4), and the second semiconductor chip (42) comprises the bias circuit (13, see figure 4, paragraph 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Ahn et al., Matsuura and Beck et al. be configured on first and second semiconductor chips in the manner taught by Inada for the benefit of reducing an entire chip area while enabling an advanced manufacturing process to be applied (Inada, paragraph 0084).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0036969) in view of Beck et al. (US 2015/0281684).

	Consider claim 10, Ahn et al. teaches:
	An image sensor (see figure 1), comprising: 
	a photodiode (PD, paragraphs 0030 and 0031) connected to a first power node configured to supply a first source voltage (i.e. connected to ground, see figure 1), and configured to generate a charge in response to light (see paragraphs 0031 and 0032); 
	a transfer transistor (transmission transistor, M1) connecting the photodiode (PD) and a floating diffusion (floating diffusion area, FDA) in response to a transmission control signal (TX, see figure 1, paragraph 0032); 
	a reset transistor (reset transistor, M2) connected between the floating diffusion (FDA) and a second power node (DRN, see figure 1) configured to supply a second source voltage (drain voltage, DRN, paragraph 0032); and
	a boosting capacitor (boosting capacitor, C2) connected directly to the floating diffusion (FDA, see figure 1) and a control node (FD_B, see figure 1) where a boosting control signal is input (see paragraph 0034), and configured to adjust a capacity of the floating diffusion (FDA) in response to the boosting control signal (see paragraphs 0034 and 0035),
	wherein the control node (FD_B) is different from the first power node (i.e. different from ground, see figure 1).
	However, Ahn et al. does not explicitly teach that the second source voltage is higher than the first source voltage (i.e. that the second source voltage is higher than ground).
	Beck et al. similarly teaches an image sensor (figure 3) having a photodiode (300) connected to a first source voltage (i.e. ground, see figure 3, paragraph 0035) and a reset transistor (404) connected to a second source voltage (e.g. VAA, see figure 3, paragraphs 0035 and 0036).
	However, Beck et al. additionally teaches that the second source voltage is higher than the first source voltage (The second source voltage (VAA) is a “positive power supply voltage” (paragraphs 0033 and 0041) and is thus higher than a ground voltage.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second source voltage taught by Ahn et al. be higher than the first source voltage as taught by Beck et al. as this only involves combining prior art elements according to known methods to yield predictable results such as providing a power source for normal pixel operation (Beck et al., paragraph 0033).
	Claim 10 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the boosting control signal increases from a low level to a high level before the transfer transistor is turned on, and decreases from a high level to a low level after the transfer transistor is turned off” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the applied prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Consider claim 11, and as applied to claim 10 above, Ahn et al. teaches an output node (OUT, figure 1) to which a voltage signal corresponding to a charge accumulated in the floating diffusion (FDA) is output (“outputs the electrical signal”, paragraph 0032).
	Claim 11 is directed toward an apparatus (i.e. an image sensor).  The recitation that “a first bias current and a second bias current having different magnitudes from each other are input to an output node for one period of horizontal scan time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  See MPEP 2114(II).

	Claim 12 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the second bias current is input to the output node, in at least a portion of a time at which the first bias current is input to the output node” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 12 not further limiting the apparatus of parent claim 11, the combination of Ahn et al. and Beck et al. teaches the apparatus of claim 12 for the reasons provided with respect to claim 11.  See MPEP 2114(II).

	Claim 13 is directed toward an apparatus (i.e. an image sensor).  The recitation that “the output node receives only the first bias current, in a portion of the horizontal scan time” corresponds to method steps of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As such, whether the prior art teaches these claim limitations is inconsequential regarding patentability of the claim.  In view of claim 13 not further limiting the apparatus of parent claim 11, the combination of Ahn et al. and Beck et al. teaches the apparatus of claim 13 for the reasons provided with respect to claim 11.  See MPEP 2114(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696